Citation Nr: 1622585	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-06 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

2.  Entitlement to service connection for reactive arthritis of the hands, right elbow, hips, low back, and left knee, to include as due to in-service food poisoning and secondary to the service-connected hepatitis C; and also claimed as a disability manifested by joint pain due to an undiagnosed illness or a medically unexplained multisymptom illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1978 and from May 1988 to August 1991.  He served in the Southwest Asia theatre of operations from October 1990 to April 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in October 2012.  A transcript of the hearing is of record.  

When this case was last before the Board in May 2013, it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files, as well as electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided.  Initially, the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

When this case was previously before the Board it was remanded for an addendum medical opinion from the physician who performed the Veteran's February 2009 VA Gulf War examination.  At that time, it was noted that the Veteran had been diagnosed with several conditions relative to his claimed disability manifested by systemic joint pains.  Specifically, the Board observed the Veteran had been diagnosed with reactive arthritis, multi-joint myalgia, and polyarticular arthralgias.  In addition, the Veteran was noted to have been diagnosed with several disabilities affecting distinct joints, as well as his lumbar spine.  These disorders included lumbar spondylosis and osteoarthritis with degenerative joint/disc disease, right elbow medial epicondylitis, bilateral knee tendonitis with left knee enthesophyte, and tenosynovitis of the hands and fingers with left long trigger finger.  In sum, the Board remanded the case to obtain several medical opinions relative to the above diagnosed disorders.  In particular, the Board determined the examiner should state with respect to each of the above-noted disabilities whether it is at least as likely as not (50 percent probability or greater) that the disorder: a) began in service or is otherwise related to service, to include as a result of food poisoning/gastroenteritis and/or hazardous materials exposure; b) represents a chronic multi-symptom disability of unknown etiology; c) was caused by the Veteran's service-connected hepatitis C; or d) was permanently worsened by the Veteran's service-connected hepatitis C.  In addition, the examiner was asked to opine whether the Veteran's joint pains could as likely as not represent an undiagnosed illness.  

In May 2013 the Veteran underwent a new VA Gulf War examination with a physician's assistant.  The examiner diagnosed the Veteran with lumbar spine degenerative disc disease (DDD) with dextroscoliosis, left elbow lateral epicondylitis, and right knee chondromalacia with bone spur.  The examiner wholly failed to assess the Veteran's right elbow, left knee, hands, and hips.  Next the examiner opined the Veteran's lumbar spine DDD with dextroscoliosis was less likely than not related to military service to include his food poisoning or hazardous material exposure therein.  The examiner provided no explanation for this conclusion, and also failed to address all other diagnosed lumbar spine disabilities noted above.  Further, the examiner also failed to state whether the Veteran's lumbar spine disabilities were either chronic multisymptom conditions of unknown etiology, or alternatively, whether they were caused or aggravated by the Veteran's service-connected hepatitis C.  The examiner also concluded an opinion need not be provided for the Veteran's right elbow disability, as the examiner determined this condition was presently service-connected.  However, only the Veteran's left elbow epicondylitis is service-connected at this time.  

The Board notes a quality review performed at the RO found this examination and medical opinion to be deficient in several areas, and as such, cited an error in the premature issuance of the June 2013 supplemental statement of the case (SSOC) for failure to obtain an adequate examination.  Following this corrective measure, the RO merely obtained a knee examination from a different physician's assistant in August 2013.  This examiner diagnosed the Veteran with left knee degenerative joint disease (DJD).  Following the examination, the examiner concluded the Veteran's left knee DJD was not caused by military service.  In support of this conclusion, the examiner stated the Veteran's service treatment records were silent for the claimed condition.  Clearly, the examiner ignored the Board's remand instructions, as he entirely failed to discuss the Veteran's hazardous materials exposure/food poisoning, whether the disability is a diagnosed multisymptom illness of unknown etiology, or whether there is a relationship between the diagnosed knee disability and the Veteran's service-connected hepatitis C.  Undaunted by these insufficiencies, the RO simply issued another SSOC in August 2013, and returned the case to the Board for further appellate action.  

Since the reports of the above-mentioned VA examinations do not include an assessment of each of the claimed disabilities or provide all medical opinions previously requested, substantial compliance with the Board's May 2013 remand has not been achieved.  Therefore, a remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board observes the originating agency also failed to comply with the Board's remand directives concerning the Veteran's remaining claim for service connection for obstructive sleep apnea.  In the Board's May 2013 remand, the sleep apnea claim was remanded for a VA examination with medical opinions.  In this remand, the Board indicated the examiner should state whether it is at least as likely as not (50 percent probability or better) that the disorder: a) began during service or is otherwise etiologically related to the Veteran's military service, to include asserted in-service hazardous materials exposure, or b) is a chronic multi-symptom disability of unknown etiology.

In May 2013 the Veteran underwent a VA sleep apnea examination.  At that time, he was again diagnosed with mild obstructive sleep apnea.  In sum, the examiner concluded the Veteran's sleep apnea was less likely than not incurred during military service.  In support of this opinion, the examiner stated multiple uncited medical literature indicates obesity is the leading cause of this disability.  The examiner then indicated the Veteran was noted to be obese in 2006, 2 years prior to his diagnosis of sleep apnea.  In addition, the examiner stated the Veteran did not have symptoms or studies for sleep apnea for 17 years after his discharge from active duty.  The examiner did not explain how or why these facts lead to the conclusion that his sleep apnea was less likely than not caused by military service.  In addition, the examiner appears to have ignored the Veteran's reports that his spouse noted episodes of sleep apnea dating to 1996.  Examiners simply are not free to ignore statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Further, the Veteran has reported that he has presently lost over 40 pounds; however, he continues to experience apneic episodes, which tends to refute the examiner's conclusion that, "it is quite obvious that this [V]eteran's obstructive sleep apnea is due to obesity."  Based on the foregoing insufficiencies, the Board finds a new examination and medical opinion are necessary.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, who has not previously examined this Veteran, to address the etiology of the Veteran's claimed systemic joint pains.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to each hand, right elbow, hip, low back, and left knee disorder present during the period of the claim, to specifically include lumbar spondylosis and osteoarthritis with degenerative joint/disc disease, left elbow post-traumatic medial/lateral epicondylitis, right elbow medial epicondylitis, left knee tendonitis with left knee enthesophyte and DJD, and tenosynovitis of the hands and fingers with left long trigger finger.

In this regard, the examiner must state with respect to each of the above-noted disorders whether it is at least as likely as not (a 50 percent probability or greater) that the disorder: 

a)  originated during his period of active service or is otherwise etiologically related to his active service, to include as a result of either food poisoning/gastroenteritis and/or hazardous materials exposure; 

b)  is a chronic multi-symptom disability, and if so, the examiner should state whether the disability results from a clear and distinct etiology, partially known etiology, or an unknown etiology;

c)  was caused by his service-connected hepatitis C; or 

d)  was permanently worsened by his service-connected hepatitis C. 

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The RO or the AMC must also afford the Veteran a VA examination by a physician with sufficient expertise, who has not previously examined this Veteran, to address the etiology of the Veteran's sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Following a review of the relevant records and lay statements, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the obstructive sleep apnea: 
a)  originated during his period of active service or is otherwise etiologically related to his active service, to include as a result of hazardous materials exposure; or

b)  is a chronic multi-symptom disability, and if so, the examiner should state whether the disability results from a clear and distinct etiology, partially known etiology, or an unknown etiology.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The RO or the AMC should also undertake any other indicated development.

5.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




